United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 21-1891
                      ___________________________

                                  Glenda Brunk

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

  Conseco Bank, Inc.; U.S. Bank, N.A., As Trustee for Conseco Finance Home
                           Equity Loan Trust 2002-a

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                   Appeal from United States District Court
             for the Eastern District of Missouri - Cape Girardeau
                                 ____________

                         Submitted: February 10, 2022
                           Filed: February 15, 2022
                                [Unpublished]
                                ____________

Before COLLOTON, SHEPHERD, and GRASZ, Circuit Judges
                         ____________

PER CURIAM.
       Missouri resident Glenda Brunk appeals following the district court’s1 adverse
grant of summary judgment in her pro se action raising claims under Missouri state
law and the Truth in Lending Act. After careful review, we conclude that the district
court did not err in granting summary judgment. See Johnson v. Blaukat, 453 F.3d
1108, 1112 (8th Cir. 2006) (reviewing grant of summary judgment de novo).
Additionally, we conclude that the district court did not abuse its discretion in
denying Brunk’s motion for reconsideration. See United States v. Metro. St. Louis
Sewer Dist., 440 F.3d 930, 933, 935 (8th Cir. 2006) (abuse of discretion review).
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri

                                         -2-